DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 12/18/2020. The amendments filed on
12/18/2020 have been entered. Accordingly, claims 1-6, 7-12, 14-18, 20-22, and 23 remain pending, and claim 24 has been added. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-11, 14-16, 18, 20-21, 23,and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4, and 14 recite the limitation “delineate” in “real-time”, and claim 14 recites “determining locations” in “real time”, which render the claims indefinite.  The term “real time” is highly subjective. What was considered real-time in 2000 would likely not be considered real time for the instant application.  Absent a special technical definition in the specification, it is unclear what speed of the processor would be sufficient to qualify as real time, if it is only the 
Claim 24 recites the phrase “the flexible catheter includes a plurality of ultrasound sensors embedded at intervals along a length thereof” in lines 1-2, which renders the claim indefinite because is unclear if the “plurality of ultrasound sensors” are the ultrasound sensors mounted on the flexible catheter as recited in claim 1, from which claim 24 is dependent, or if the applicant meant to refer to a separate set of ultrasound sensors. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp et al. (US20130102891, cited in the applicant’s IDS, hereafter, “Binnekamp”), in view of Jain et al. (US20140094695, cited in the applicant’s IDS, hereafter, “Jain”), further in view of Linares et al. (US20110224538, cited in the applicant’s IDS, hereafter, “Linares”), and Blaivas (US20100069784, hereafter, “Blaivas”).
Regarding claim 1, Binnekamp discloses a system for localizing a tubular human body structure of a human subject in dosimetry of a target tissue or organ adjoining the tubular human body structure (“TRUS imaging allows a physician to visualize [localizing] the prostate [target tissue or organ], the neighboring [adjoining] anatomy (urethra [tubular body structure]),” [0003]), said system comprising:
an ultrasound probe (“ultrasound probe 107” [0027]) configured to emit ultrasound waves and to sweep the ultrasound waves over a field of view of said target tissue or organ (“a physician performs a manual (or automatic motorized) sweep [emit and sweep the ultrasound waves] of [over] the organ” [0029]) generate ultrasound data indicative thereof (“to acquire a set of 2D images [from generated ultrasound data]” [0029]);
a catheter ([0024], [0028] seed delivery devices 134 disclosed as being needles, applicators, etc., employing other seed delivery devices [catheter] such as a Mick applicator for delivering radioactive seeds 132) having tracking sensors integrated thereto ([0027-0028] the spatial localization system 120 including tracking sensors 114 built into/mounted onto guided needles/delivery device catheter to map out the spatial localization of the TRUS); 

 receive data and the tracking sensor output signals (“Tracking system 120 works in conjunction with computer system 142 [of the controller] to track devices [from received signals]/needles 134 and seeds 132. Virtual images of the needles 134 and seeds 132 (virtual seeds 146) may be generated [from the received data]” [0025]), 
determine locations of the tracking sensors based on the tracking sensor output signals from the tracking sensors during said sweeping (“A template grid 110 may be employed to assist in determining positions [locations] and marking instrument process [during said sweeping]…Any and all of ultrasound probe 107 [ultrasound sensor], a probe holder 112 (to secure the probe), stepper 108 and template grid 110 may be spatially tracked with EM, FBG or other localization system 120 [the sensor output signal such that of an ultrasound sensing system]” [0027]), and 
delineate in real-time the course of said tubular human body structure based on the determined locations of the tracking sensors (“The tracking system 120 [including sensors 114] is preferably used in tandem with adaptive, intra-procedural treatment evaluation and planning. A planning/treatment program or method 104 automatically adapts treatment planning to take intra-procedural findings into account.” [0024] and “In block 214, a first seed delivery device (e.g., needle) is inserted into the organ (e.g., prostate [through the tubular body structure]). As the needle/device is advanced, its location and/or trajectory is identified on real-time TRUS images using a tracking or localization system (120), along with the target location, helping the physician to best reach that target.” [0030]), while it is known in the art that one modality of tracking sensors can be ultrasound sensors and Binnekamp discloses that the localization system 120 ultrasound sensors, the ultrasound sensors as being mounted to the catheter, the ultrasound sensors being configured to receive the ultrasound waves as the ultrasound waves are swept over the ultrasound sensors and generate ultrasound sensor output signals indicative thereof; the at least one ultrasound sensor being configured to receive the ultrasound waves as the ultrasound waves are swept over the ultrasound sensors and generate ultrasound sensor output signals indicative thereof; and the controller being configured to receive the ultrasound data and determine locations of ultrasound sensors based on ultrasound output signals during said sweeping.
However, in the same field of endeavor, Jain teaches ultrasound sensors mounted on the catheter ([0023-0024] sensors/transducers 106 are incorporated into the catheter 102) are configured to receive the transmitted signals being transmitted from the transmission device (“Referring to FIG. 5C, in this embodiment, a device element 320 functions as a transmitter and virtual elements 322, 323 and 324 function as receivers. The virtual elements 322, 323 and 324 correspond with physical elements 326 in a physical array 328. The physical elements 326 receive signals transmitted from the device element 320.” [0049]) as the ultrasound waves are swept over the ultrasound sensors ([0034] the plurality of ultrasound sensors/elements are aboard/mounted on the tool/catheter, during scanning/sweeping of the imaging probe, the ultrasound signal times-of-flight between the ultrasound sensors/elements and the multiple transducers of the imaging probe are used to determine the position of the tracked catheter, so that during the scanning [0045] the movement of the catheter being tracked and displayed along 
a controller ([0022] one or more processors 114) being configured to: 
receive the ultrasound data and the ultrasound sensor output signals (“Imaging system 110 may be provided to collect real-time intra-operative imaging data [ultrasound data]. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured [sensor output signals] by the sensors/elements 106.” [0027]), and
determine locations of ultrasound sensors based on ultrasound output signals during said sweeping ([0029], [0034-0036] the position of each ultrasound sensor of the catheter may be determined using times-of-flight between the received ultrasound signal of the ultrasound sensors/tracked elements and the multiple transducers 222 of the imaging probe 220).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Binnekamp with ultrasound sensors mounted on the catheter which are configured to receive the transmitted signals being transmitted from the transmission device and generate ultrasound sensor output signals indicative thereof; and the controller being configured to receive the ultrasound data and the ultrasound sensor output signals and determine locations of ultrasound sensors based on ultrasound output signals during said sweeping as taught by Jain in order to interpret signals sensed between tracking element and the array of transducers to compute times of flight of 
Binnekamp, in view of Jain, does not explicitly disclose the tubular human body structure moving with movement of the human subject, the catheter being a flexible catheter, the inserted flexible catheter being configured to said tubular human body structure, the ultrasound sensors being configured to receive ultrasound waves as the ultrasound waves are swept over the ultrasound sensors and generate ultrasound sensor output signals indicative thereof.
However, in the same field of endeavor, Linares teaches the tubular human body structure moving with movement of the human subject (“Utilizing, the preceding urethra identification system 10 and the echo-opaque catheter 20, it is further seen that the present invention may be directed towards a method of identifying a patient's urethral anatomic course [as it changes], in real time, for the precise placement of a treatment element 70 into the patient's prostate 100” [0052]), a flexible catheter (“an elongated flexible catheter 20 [a flexible medical tool], which is similar in length to that of a traditional use Foley catheter. The elongated catheter 20 may be adapted from a Foley catheter or may be any other implantable catheter with similar dimensions” [0041]) having ultrasound sensors mounted thereto (“The tip marker 5 may be made of hyper-echogenic and radio-opaque materials and may take a special form and shape, so that it would accurately indicate the position of the proximal end of the echo-opaque during insertion of treating elements”[0042], “The image device 60 is then activated so as to obtain a real time image of the treatment site of the prostate…Once inserted, physicians or technicians may identify and view said urethra using said image device while place treatment elements into 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Binnekamp and Jain with the tubular body structure moving with movement of the human subject, the catheter being a flexible catheter, and the flexible catheter having ultrasound sensors mounted thereto, the flexible catheter being configured to be inserted into said tubular human body structure, the ultrasound sensor being configured to receive ultrasound waves as the ultrasound waves are swept over the ultrasound sensors and generate ultrasound sensor output signals indicative thereof as taught by Linares to provide a method and system which can effectively provide for the identification of the urethral course through the prostate, thereby allowing a practitioner, in real time, to effectively identify not only the external boundaries of the prostate, but also the 
Binnekamp, in view of Jain and Linares, does not explicitly disclose the catheter flexed to conform to a course of said tubular human body structure.
However, in solving the same problem, Blaivas teaches wherein the catheter is flexed to conform with the tubular human body structure (“Given its highly flexible nature, the elongate body 10 [catheter] takes on the shape [conforms] of the urethra [tubular body structure] in which it is disposed. As the urethra moves [patient movement], the elongate body 10 moves with it providing minimal resistance. Movement of the urethra, therefore, may be tracked via tracking of the tracking elements on the elongate body 10” [0085]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Binnekamp, Jain, and Linares with the catheter being flexed in order to conform with the tubular human body structure as taught by Blaivas to provide a method of the analysis urethral properties, including inserting a highly flexible elongate body [catheter] into a patient's urethra and tracking movement of discrete points along a length of the body over a predetermined time period by determining which of the discrete points moves the most during the predetermined time period when the patient at least one of coughs, sneezes, laughs, and squeezes his or her abdomen muscles during the predetermined time period ([0044] and [0046-0047] of Blaivas).

track (“Tracking system 120 works in conjunction with computer system 142 to track devices/needles 134 and seeds 132” [0025]) and segment said course of said tubular human body structure (“In block 208, the prostate and other organs are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction” [0029]), and 
calculate a radiation dose (“Program 104 provides an improved workflow by implementing an ‘inverse’ method, allowing the user to define dosimetry targets once, and computing virtual seed locations [inserted seeds] automatically to reduce the amount of user interaction needed…to reduce radiation dose to critical anatomical structures and prevent overdosing. Seed densities may be varied” [0026]) to be delivered to said tubular human body structure from a radioactive seeds positioned for insertion into the target tissue or organ by a needle based on the tracking and segmentation (“In block 208, the prostate and other organs are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction. In block 210, the physician defines target dosimetry (e.g., a plan), for example, desired dose levels for the prostate and surrounding organs at risk” [0029] and “In addition to recording seed locations, the localization device may assist in delivering seeds more accurately at the planned locations by providing sensory (e.g., visual (graphical/numerical) and/or audible) feedback about the distance between a planned seed location and the current delivery needle tip position in block 219. In block 220, each delivery needle is guided [positioned] to its planned template grid coordinate.)” [0030]).

a needle configured to pass through a grid and insert radioactive seeds into a prostate of a human subject (“each delivery needle is guided to its planned template grid coordinate.” [0030]); 
an ultrasound probe configured to emit ultrasound waves and to sweep the ultrasound waves over a field of view including the prostate to generate ultrasound data indicative thereof (“Referring to FIG. 2, in accordance with one embodiment, a method employs the system 100 described in FIG. 1 and includes the stepper 108, ultrasound probe 107, and grid 110 which have been set up relative to a subject 101. This embodiment is considered fully adaptive. In block 202, a first image acquisition (ultrasound) of an organ (e.g., prostate) and surrounding anatomy is acquired. In block 204, a physician performs a manual (or automatic motorized) sweep of the organ to acquire a set of 2D images” [0029]), the ultrasound data including ultrasound image data adapted for reconstruction into an image of the field-of-view including the prostate and the needle when inserted into the prostate (“In block 206, a 3D reconstruction is performed from the swept 2D images. In block 208, the prostate and other organs are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction. In block 210, the physician defines target dosimetry (e.g., a plan), for example, desired dose levels for the prostate and surrounding organs at risk. In block 212, the inverse planning method automatically computes the virtual seed locations needed to best reach the physician's dose targets. In the case of stranded seeds, the dosimetrist arranges the seeds and spacers according to the plan” [0029]); 
a system for localizing a prostatic urethra of the human subject adjoining the prostate (“TRUS imaging allows a physician to visualize [localizing] the prostate [target tissue or organ], 
a catheter ([0024], [0028] seed delivery devices 134 disclosed as being needles, applicators, etc., employing other seed delivery devices [catheter] such as a Mick applicator for delivering radioactive seeds 132) having tracking sensors integrated thereto ([0027-0028] other/non-EM/non-FBG type spatial localization system 120 sensors 114, such as known in the art can be ultrasound sensors, built into/mounted thereto guided needles/delivery device catheter to map out the spatial localization of the TRUS); 
a controller (“a controller or processor 138. Processor 138 is included in a computer system 142 which controls system functions, executes program 104” [0025]) configured to: 
receive the ultrasound image data and the tracking sensor output signals (“Tracking system 120 works in conjunction with computer system 142 [of the 
determine locations of the tracking sensors based on the tracking sensor output signals from the tracking sensors during said sweeping (“A template grid 110 may be employed to assist in determining positions [locations] and marking instrument process [during said sweeping]…Any and all of ultrasound probe 107 [ultrasound sensor], a probe holder 112 (to secure the probe), stepper 108 and template grid 110 may be spatially tracked with EM, FBG or other localization system 120 [the sensor output signal such that of an ultrasound sensing system] ” [0027]), and 
delineate in real-time the course of the prostatic urethra based on the determined locations of the tracking sensors (“The tracking system 120 is preferably used in tandem with adaptive, intra-procedural treatment evaluation and planning. A planning/treatment program or method 104 automatically adapts treatment planning to take intra-procedural findings into account.” [0024] and “In block 214, a first seed delivery device (e.g., needle) is inserted into the organ (e.g., prostate [through the tubular body structure]). As the needle/device is advanced, its location and/or trajectory is identified on real-time TRUS images using a tracking or localization system (120), along with the target location, helping the physician to best reach that target.” [0030]), and
track and segment said delineated course of said prostatic urethra (“The 
calculate a radiation dose to be delivered to said prostatic urethra from a radioactive seed positioned for insertion into the prostate by the needle based on the ultrasound image data (“In block 212, the inverse planning method automatically computes [calculates] the virtual seed locations needed to best reach the physician's dose targets. In the case of stranded seeds, the dosimetrist arranges the seeds and spacers according to the plan [with the calculated radiation dose]” [0029]), while it is known in the art that one modality of tracking sensors can be ultrasound sensors and Binnekamp discloses that the localization system 120 inclusive of the tracking sensors 114 may be a non-EM/non-FBG type 
However, in the same field of endeavor, Jain teaches ultrasound sensors mounted on the catheter ([0023-0024] sensors/transducers 106 are incorporated into the catheter 102) being configured to receive the transmitted signals being transmitted from the transmission device (“Referring to FIG. 5C, in this embodiment, a device element 320 functions as a transmitter and virtual elements 322, 323 and 324 function as receivers. The virtual elements 322, 323 and 324 correspond with physical elements 326 in a physical array 328. The physical elements 326 receive signals transmitted from the device element 320.” [0049]) as the ultrasound waves are swept over the ultrasound sensors ([0034] plurality of ultrasound sensors/elements are aboard/mounted on the tool/catheter, during scanning/sweeping of the imaging probe, the ultrasound signal times-of-flight between the ultrasound sensors/elements and the multiple transducers of the imaging probe are used to determine the position of the tracked catheter, so 
 a controller ([0022] one or more processors 114) being configured to: 
receive the ultrasound data and the ultrasound sensor output signals (“Imaging system 110 may be provided to collect real-time intra-operative imaging data [ultrasound data]. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured [sensor output signals] by the sensors/elements 106.” [0027]), and
determine locations of ultrasound sensors based on ultrasound output signals during said sweeping ([0029], [0034-0036] the position of each ultrasound sensor of the catheter may be determined using times-of-flight between the received ultrasound signal of the ultrasound sensors/tracked elements and the multiple transducers 222 of the imaging probe 220).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Binnekamp with the ultrasound sensors mounted on the catheter which are configured to receive the transmitted signals being transmitted from the transmission device and generate ultrasound sensor output signals indicative thereof; and the controller being configured to receive the ultrasound data and the ultrasound sensor output signals and determine locations of ultrasound sensors based on ultrasound output signals during said sweeping as taught by Jain in order to interpret signals 
Binnekamp, in view of Jain, does not explicitly disclose the tubular human body structure moving with movement of the human subject, the catheter being flexible, the flexible catheter being configured to be inserted into said tubular human body structure, the ultrasound sensor being configured to receive ultrasound waves as the ultrasound waves are swept over the ultrasound sensors and generate ultrasound sensor output signals indicative thereof.
However, in the same field of endeavor, Linares teaches the tubular human body structure moving with movement of the human subject (“Utilizing, the preceding urethra identification system 10 and the echo-opaque catheter 20, it is further seen that the present invention may be directed towards a method of identifying a patient's urethral anatomic course [as it changes], in real time, for the precise placement of a treatment element 70 into the patient's prostate 100” [0052]), 
a flexible catheter (“an elongated flexible catheter 20 [a flexible medical tool], which is similar in length to that of a traditional use Foley catheter. The elongated catheter 20 may be adapted from a Foley catheter or may be any other implantable catheter with similar dimensions” [0041]) having ultrasound sensors mounted thereto (“The tip marker 5 may be made of hyper-echogenic and radio-opaque materials and may take a special form and shape, so that it would accurately indicate the position of the proximal end of the echo-opaque during insertion of treating elements”[0042], “The 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Binnekamp and Jain with the tubular body structure moving with movement of the human subject, a flexible catheter, and the flexible catheter having ultrasound sensors mounted thereto, the flexible catheter being configured to be inserted into and flexed to conform to a course of said tubular human body structure, the ultrasound sensor being configured to receive ultrasound waves as the ultrasound 
Binnekamp, in view of Jain, and Linares, does not explicitly disclose the catheter flexed to conform to a course of the urethra.
However, in solving the same problem, Blaivas teaches wherein the catheter is flexed to conform with the urethra (“Given its highly flexible nature, the elongate body 10 [catheter] takes on the shape [conforms] of the urethra [tubular body structure] in which it is disposed. As the urethra moves [patient movement], the elongate body 10 moves with it providing minimal resistance. Movement of the urethra, therefore, may be tracked via tracking of the tracking elements on the elongate body 10” [0085]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Binnekamp, Jain, and Linares with the catheter being flexed in order to conform with the urethra  as taught by Blaivas to provide a method of the analysis urethral properties, including inserting a highly flexible elongate body [catheter] into a patient's urethra and tracking movement of discrete points along a length of the body over a predetermined time period by determining which of the discrete points moves 
Regarding claim 5, Binnekamp, in view of Jain, Linares, and Blaivas, substantially discloses all the limitations of the claimed invention, specifically, Binnekamp discloses wherein said tracking sensors are embedded in the catheter (“The EM, FBG or other spatial localization system 120 includes sensors 114 built into the seed delivery devices 134 or into guided needles used to map out the spatial localization of un-tracked devices” [0028]), and specifically, Jain discloses wherein said ultrasound sensors (“One or more [additional] sensors/transducers 106 may be incorporated into the device(s) 102” [0024] and “a tracked element 106 (on the device 102)” [0025]) are embedded in the catheter ([0017] the ultrasound sensors are  embedded at the distal end of the catheter tool) at a fixed distance from one another (see physical elements 326 of array 328 in FIG. 5C), and specifically, Blaivas discloses the ultrasound sensors are embedded in the catheter at common fixed distances from one another ([0028] plurality of tracking members which are [0084] ultrasonic sensors fixed/embedded and spaced along the [0085] flexible elongate catheter body see FIGS. 1A, 1D, 2A).
Regarding claim 6, Binnekamp, in view of Jain, Linares, and Blaivas, substantially discloses all the limitations of the claimed invention, specifically, Binnekamp discloses wherein the controller (see 104 in the memory 136 of the computer system 142, working in conjunction with the processor or controller 138 of FIG. 1) is further configured to calculate a radiation dose to the tubular human body structure from the radioactive seeds positioned for insertion into the target tissue or organ by the needle (“The recorded seed locations (and/or virtual seed locations) 148 
Regarding claim 16, Binnekamp, in view of Jain, Linares, and Blaivas, substantially discloses all the limitations of the claimed invention, specifically, Blaivas discloses wherein the catheter is flexible to conform with the tubular human body structure during patient movement (“Given its highly flexible nature, the elongate body 10 [catheter] takes on the shape [conforms] 
Regarding claim 21, Binnekamp, in view of Jain, Linares, and Blaivas, substantially discloses all the limitations of the claimed invention, specifically, Binnekamp discloses wherein the tubular human body structure is a urethra of the human subject and the target tissue is a prostate of the human subject (“In block 208, the prostate and other organs are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction” [0029]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of Jain, Linares, and Blaivas, as applied to claim 1 above, further in view of Camus et al. (US20070232886, hereafter, “Camus”).
Regarding claim 3, Binnekamp, in view of Jain, Linares, and Blaivas, substantially discloses all the limitations of the claimed invention, specifically, Binnekamp  discloses a control device configured to retract the TRUS ([0027] ultrasound probe stepper 108 automatically advances/retracts the probe 107) and that the catheter device being advanced when inserted in the patient ([0030] is device is advanced), but does not explicitly disclose further comprising a retractor configured to retract said catheter, said retractor being controlled by said controller.
However, in the same field of endeavor, Camus teaches further comprising a retractor configured to retract said catheter (“The catheter control unit 11 [retracting unit] monitors the catheter 10 and is also embodied to perform an even withdrawal [retraction] of the catheter 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Binnekamp, Jain, Linares, and Blaivas with the retracting unit for the medical tool, controlled by the controller, as taught by Camus to provide for a device which is designed to make possible a three-dimensional map of the structure of a hollow organ which is as correct as possible, including the wall structure, without the need for additional devices and without subjecting the patient to an increased radiation dose ([0010] of Camus).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of Jain, Linares, and Blaivas, as applied to claim 1 above, in view of Willis et al. (US20130225983, hereafter, “Willis”).
Regarding claim 8, Binnekamp, in view of Jain, Linares, and Blaivas, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose herein said controller is further configured to determine distances of the ultrasound sensors from said ultrasound probe based on a time of arrival of said ultrasound sensor output signals, and to determine angular directions to the ultrasound sensors based on amplitudes of said ultrasound sensor output signals as a function of an imaging beam steering angle of said ultrasound probe.
However, in the same field of endeavor, Willis teaches wherein said controller (“an ultrasound hardware control and timing component 118” [0118]) is further configured to 
 It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Binnekamp, Jain, Linares, and Blaivas with the controller being further configured to determine a distance of the ultrasound sensor from the ultrasound probe based on a time of arrival of the sensor output signals, and to determine an angular direction to the ultrasound sensor based on an amplitudes of the sensor output signals as a function of an imaging beam steering angle of the ultrasound probe as taught by Willis in order to provide a system by which the positions of medical devices such as mapping and ablation catheters may be accurately guided to selected regions of the body ([0006] of Willis).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of Jain, Linares, and Blaivas, as applied to claim 1 above, in view of Gaudet et al. (US20140076053, hereafter “Gaudet”).
Regarding claim 9, Binnekamp, in view of Jain, Linares, and Blaivas, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein said controller is adapted to delineate said course of said tubular body structure by performing an interpolation 
However, in solving the same problem, Gaudet teaches wherein said controller is adapted to delineate said course of said tubular body structure by performing an interpolation (“Obtaining wall thickness information from the data acquired during the scan operation may require some interpolation of the frequency-domain samples” [0082]) between recorded positions of said the ultrasound sensors tracked in said field of view (“Data acquired during a scan operation using the delivery tool assembly 100 may be analyzed to obtain wall thickness information. More particularly, data points acquired during the scan operation include position information (non-contact sensor 216 information) and signal information regarding reflected signals received at the phased array ultrasonic probe 102” [0081]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Binnekamp, Jain, Linares, and Blaivas with the controller being adapted to delineate the course of said tubular body structure by performing an interpolation between recorded positions of the ultrasound sensors tracked in said field of view as taught by Gaudet in order to provide for a ultrasonic probe assembly that permits acquisition of a plurality of closely spaced data points using multiple incidence angles simultaneously and saving these data points for subsequent analysis ([0023] of Gaudet).
Regarding claim 11, Binnekamp, in view of Jain, Linares, and Blaivas, substantially discloses all the limitations of the claimed invention, Binnekamp discloses further including a robot configured to retract, advance and rotate the ultrasound probe during said sweeping of said field of view (“An ultrasound probe stepper 108 [robot] may be employed to automatically advance/retract the probe 107.” [0027]), but does not explicitly disclose said ultrasound probe is rotated during said sweeping of said field of view.
However, in solving the same problem, Gaudet teaches said ultrasound probe is adapted to be rotated during said sweeping of said field of view (“a phased array ultrasonic probe assembly, mounted on a rotating carriage that permits acquisition [sweeping said field of view) of a plurality of closely spaced data points using multiple incidence angles simultaneously and saving these data points for subsequent analysis” [0023]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Binnekamp, Jain, Linares, and Blaivas with the ultrasound probe being adapted to be rotated during the sweeping of the field of view as taught by Gaudet in order to provide for a ultrasonic probe assembly that permits acquisition of a plurality of closely spaced data points using multiple incidence angles simultaneously and saving these data points for subsequent analysis ([0023] of Gaudet).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of Jain, Linares, and Blaivas, as applied to claim 1 above, in view of Salcudean et al. (US6425865, hereafter “Salcudean”).
Regarding claim 10, Binnekamp, in view of Jain, Linares, and Blaivas, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein said ultrasound probe is mounted on an encoder to access a third dimension.
However, in the same field of endeavor, Salcudean teaches wherein said ultrasound probe is mounted on an encoder to access a third dimension (“The proposed ultrasound probe carrying robot is described in detail in FIG. 2. The ultrasound probe 6 is mounted on a magnetic holder 11, which is mounted in turn on the shaft of a probe yawing motor and encoder 31 that 
 It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Binnekamp, Jain, Linares, and Blaivas with the ultrasound probe being mounted on an encoder to access a third dimension as taught by Salcudean in so that the location of the ultrasound transducer can be determined via the forward kinematics of the slave manipulator, three-dimensional ultrasound images can be reconstructed from a series of two-dimensional image slices and allow for remote probe positioning could also be used in teleradiology to examine patients at distant or inaccessible locations by the Radiologist (column 1, lines 42-44 and 62-66 of Salcudean).
Claims 12, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of Vignon et al. (US20130041252, hereafter, “Vignon”), further in view of Linares.
Regarding claim 12, Binnekamp discloses a system for localizing a prostatic urethra in dosimetry of a prostate gland (“TRUS imaging allows a physician to visualize the prostate, the neighboring anatomy (urethra, bladder, etc.)” [0003]), said system comprising: 
a transrectal ultrasound probe (“an ultrasonic probe 107, e.g., a transrectal probe.” [0027]) configured to sweep a field of view including the prostate gland (“TRUS imaging allows a physician to visualize the prostate [in the field of view]” [0003] and “The tracking system 120 is preferably used in tandem with adaptive, intra-procedural treatment evaluation and planning. A planning/treatment program or method 104 automatically adapts treatment planning to take intra-procedural findings into account.” [0024]);
 inserting a medical tool ([0030] a first seed delivery device/medical tool is inserted into ultrasound sensors, the medical  tool being flexible, the flexible medical tool including at the least one ultrasound sensor mounted to the flexible medical tool; and a controller configured to determine a location of the at least one ultrasound sensor based on output signals from said at least one ultrasound sensor during the sweeping of the field of view.

a controller configured to determine a location of the at least one embedded ultrasound sensor based on an output signal from said at least one embedded ultrasound sensor during the sweeping of the field of view (“In the case of the ultrasound receiver, its 3D position [location] can be obtained by beamforming the signals received by it as the ultrasound beams sweep [of the probe] the field of view during pulse-echo acquisition” [0006]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Binnekamp with the flexible catheter including at least one embedded ultrasound sensor and a controller configured to determine a location of the at least one ultrasound sensor based on an output signal from said embedded ultrasound sensor during the sweeping of the ultrasound probe field of view as taught by taught by Vignon to provide an ultrasonic tracking device and method for reliably determining both the position (particularly, of the tip) and orientation of a catheter relatively to the surrounding anatomy, in three dimensions and in real time by utilizing one or more small ultrasound transducers, serving as sources or receivers, are placed (embedded) at known locations on the catheter ([0005] of Vignon).
Binnekamp, in view of Vignon, does not explicitly disclose the flexible medical tool configured to move through and with the tubular body during insertion into the prostatic urethra and to delineate a course of the prostatic urethra based on the determined location of the sensor.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Binnekamp and Vignon with the catheter configured for insertion into the prostatic urethra and to delineate a course of the prostatic urethra as taught by Linares to provide a method and system which can effectively provide for the identification of the urethral course through the prostate, thereby allowing a practitioner, in real time, to effectively identify not only the external boundaries of the prostate, but also the urethra, thereby taking both into consideration when appropriately positioning a treatment element, such as radioactive seeds and/or cryo-probes. In particular, ideal techniques may call for a positioning of the treatment element in substantially close proximity to a malignant tumor, while maintaining a maximum possible spacing from the urethra ([0010] of Linares).
Regarding claim 22, Binnekamp, in view of Vignon and Linares, substantially discloses all the limitations of the claimed invention, specifically, Binnekamp discloses further including determining a radiation dose (“Program 104 provides an improved workflow by implementing an ‘inverse’ method, allowing the user to define dosimetry targets once, and computing virtual seed 
Regarding claim 24, Binnekamp, in view of Vignon and Linares, substantially discloses all the limitations of the claimed invention, specifically, Vignon discloses wherein the flexible catheter includes a plurality of ultrasound sensors embedded at intervals along a length thereof ([0005], Abstract discloses the one or more/plurality of ultrasound transducers/receivers are placed/embedded at known locations/intervals on the length of the catheter, which may be [0047] a flexible catheter which [0066-0067] receives signals from the ultrasound scanner for catheter tracking).
Claims 14-15, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of view of Linares.
Regarding claim 14, Binnekamp discloses a method for localizing tubular a body structure (“TRUS imaging allows a physician to visualize [localizing] the prostate [target tissue or organ], 
sweeping an ultrasound waves over a field of view including a target tissue or organ (“a physician performs a manual (or automatic motorized) sweep of the organ to acquire a set of 2D images” [0029]) and at least a portion of the tubular body structure (“In block 202, a first image acquisition (ultrasound) of an organ (e.g., prostate) and surrounding anatomy [including at least a portion of the tubular body structure] is acquired” [0029]) by an ultrasound probe (“ultrasound probe 107” [0027]);
inserting a catheter ([0024], [0028] seed delivery devices 134 disclosed as being needles, applicators, etc., employing other seed delivery devices [catheter] such as a Mick applicator for delivering radioactive seeds 132) into the body ([0030] medical delivery tool inserted into the body), at least one tracking sensor integrated to the catheter ([0027-0028] other/non-EM/non-FBG type spatial localization system 120 sensors 114 built into/mounted thereto guided needles/delivery device catheter to map out the spatial localization of the TRUS), determining locations of the at least one tracking sensor (“A template grid 110 may be employed to assist in determining positions [locations] and marking instrument process [during said sweeping]…Any and all of ultrasound probe 107 [ultrasound sensor], a probe holder 112 (to secure the probe), stepper 108 and template grid 110 may be spatially tracked with EM, FBG or other localization system 120 [the sensor output signal” [0027]), while Binnekamp discloses a method of localizing a tubular structure during movement of patient tissue (“tracking of needles or seed delivery devices may be employed to monitor organ motion or swelling as a trigger to update three-ultrasound sensors, the ultrasound sensors as being mounted to the catheter, the catheter as being flexible, a course of the tubular body structure changing with patient movement, inserting a flexible medical tool into the tubular body structure, at least one ultrasound sensor being mounted to the flexible medical tool, the ultrasound sensor being inserted into the tubular body structure with the flexible medical tool as the flexible medical tool is inserted into the tubular body structure, in real-time during patient movement, based on output signals from the ultrasound sensor mounted on the medical tool while the ultrasound beam is sweeping over the 
However, in the same field of endeavor, Linares teaches the at least one ultrasound sensor being mounted to the catheter ([0015] metallic chips/at least one ultrasound sensor is either incorporated into the walls of the entire or a portion of the catheter in order to generate distinct ultrasound images. Also, sanded or corrugated metal wires or metal pieces may also be inserted into or placed/mounted outside of the catheter to generate landmark ultrasound images), the catheter is flexible medical tool (catheter is an elongated flexible catheter [Abstract]);
a course of the tubular body structure changing with patient movement (“Utilizing, the preceding urethra identification system 10 and the echo-opaque catheter 20, it is further seen that the present invention may be directed towards a method of identifying a patient's urethral anatomic course [as it changes], in real time, for the precise placement of a treatment element 70 into the patient's prostate 100” [0052]),
determining the location of at least one ultrasound sensor incorporated on a flexible medical tool inserted in said tubular body structure moving through the patient tissue (“an elongated flexible catheter 20 [a flexible medical tool], which is similar in length to that of a traditional use Foley catheter. The elongated catheter 20 may be adapted from a Foley catheter or may be any other implantable catheter with similar dimensions” [0041]), based on the sensor output signal of said ultrasound sensor (“The tip marker 5 may be made of hyper-echogenic and radio-opaque materials and may take a special form and shape, so that it would accurately indicate the position of the proximal end of the echo-opaque during insertion of treating 
delineating and tracking the course of said tubular body structure in real-time as the course changes with the movement through the patient based on the determined locations of said ultrasound sensor (“generally indicated as 1, and further to a method of identifying [delineating and hacking] a patient's urethral anatomical course, in real time in order to aid in the precise placement [as the course changes] of a treatment element into the patient's prostate 100” [0040] and “This identification of the urethra 103 may then be monitored during performance of a necessary procedure, such as the effective location of a treatment element 70 in the prostate 100.” [0049]).
It would have been obvious to one ordinarily skilled in the art before the effective filing flexible, but does not explicitly disclose a course of the tubular body structure changing with patient movement, inserting a flexible medical tool into the tubular body structure, at least one ultrasound sensor being mounted to the flexible medical tool, the ultrasound sensor being inserted into the tubular body structure with the flexible medical tool as the flexible medical tool is inserted into the tubular body structure, in real-time during patient movement, based on output signals from the ultrasound sensor mounted on the medical tool while the ultrasound beam is sweeping over the field of view, wherein the medical tool is configured to move through and with the tubular body structure as taught by Linares to provide a method and system which can effectively provide for the identification of the urethral course through the prostate, thereby allowing a practitioner, in real time, to effectively identify not only the external boundaries of the prostate, but also the urethra, thereby taking both into consideration when appropriately positioning a treatment element, such as radioactive seeds and/or cryo-probes. In particular, ideal techniques may call for a positioning of the treatment element in substantially close proximity to a malignant tumor, while maintaining a maximum possible spacing from the urethra ([0010] of Linares).
Regarding claim 15,  Binnekamp, in view of Linares, substantially discloses all the limitations of the claimed invention, specifically, Binnekamp discloses a non-transitory (“random access memory (RAM)” [0023]) computer-readable medium carrying computer code for performing the method of localizing a body structure as defined in claim 14 (“computer program product accessible from a computer-usable or computer-readable storage medium providing program code for use by or in connection with a computer or any instruction execution system” 
Regarding claim 20, Binnekamp, in view of Linares, substantially discloses all the limitations of the claimed invention, specifically, Linares discloses further including: as the flexible medical tool is inserted into the tubular body structure (“an elongated flexible catheter 20 [a flexible medical tool], which is similar in length to that of a traditional use Foley catheter. The elongated catheter 20 may be adapted from a Foley catheter or may be any other implantable catheter with similar dimensions” [0041]), interpolating the determined locations of the at least one ultrasound sensor (“An outline [delineation] or representation of the urethra may be generated by the control unit 14 and displayed on the monitor display 16. The representation may be formed by displaying one point or node for each of the tracking members, e.g., spaced 5 to 10 mm apart. The position of the these nodes [recorded positions] is dictated by their position relative to the fixed marker point and/or their relative positioning as determined [interpolated] by the control unit 14. Each node is connected to its adjacent node by a straight or curved line segment so as to create a representation or image of the urethra. In this manner, a clinician can visualize and track movement of the urethra in particular during periods of incontinence.” [0086]), and specifically, Binnekamp discloses acquisition during the sweeping (“In block 204, a physician performs a manual (or automatic motorized) sweep of the organ to acquire a set of 2D 
Regarding claim 23, Binnekamp, in view of Linares, substantially discloses all the limitations of the claimed invention, specifically, Binnekamp discloses further including:
imaging the target tissue (“In block 304, optionally, a spatial localization of an ultrasound probe and stepper facilitate improved feedback when trying to reposition the patient intra-procedurally such that the patient's organ (e.g., prostate) is in a same pose relative to the ultrasound probe and stepper as it was during the pre-planning. This may be achieved by jointly visualizing a “live” real-time ultrasound image of the prostate” [0033]);
inserting radioactive seeds into the target tissue (“In block 214, a first seed delivery device (e.g., needle) is inserted into the organ (e.g., prostate). As the needle/device is advanced, its location and/or trajectory is identified on real-time TRUS images using a tracking or localization system (120), along with the target location, helping the physician to best reach that target. In block 216, once the physician has reached the target location or as close as he can get to it, treatment devices (e.g., seeds) are deposited into the prostate or other organ.” [0030]); and
determining a dose delivered to the tubular body structure by the radioactive seeds (“In block 210, the physician defines target dosimetry (e.g., a plan), for example, desired dose levels for the prostate and surrounding organs [tubular body structure] at risk. In block 212, the inverse planning method automatically computes the virtual seed locations needed to best reach the physician's dose targets. In the case of stranded seeds, the dosimetrist arranges the seeds and spacers according to the plan.” [0029]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of Vignon and Linares, as applied to claim 12 above, further in view of Lee (US6387034, hereafter “Lee”).
Regarding claim 17, Binnekamp, in view of Vignon and Linares, substantially discloses all the limitations of the claimed invention, specifically, Binnekamp discloses further including: a needle configured to be inserted into the prostate gland (“In block 214, a first seed delivery device (e.g., needle) is inserted into the organ (e.g., prostate).” [0030]) to implant and release a radioactive brachytherapy seed in the prostate gland in accordance with a radiation treatment plan (“In block 216, once the physician has reached the target location [in the prostate gland] or as close as he can get to it, treatment devices (e.g., seeds) are deposited [implanted and released] into the prostate or other organ” [0030] and “In block 212, the inverse planning method automatically computes [calculates] the virtual seed locations needed to best reach the physician's dose targets. In the case of stranded seeds, the dosimetrist arranges the seeds and spacers according to the plan [with the calculated radiation dose].” [0029]); and
wherein said controller is configured to: 
track (“Tracking system 120 works in conjunction with computer system 142 to track devices/needles 134 and seeds 132” [0025]) and segment the delineated prostatic urethra (“In block 208, the prostate and other organs are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction” [0029]),
as each brachytherapy seed is ready to be released (“once some or all of the seeds have been placed, the program 104 can recompute metrics [to adjust] to determine if the desired result has been achieved and if not corrections [adjustments] may be made in real-time” [0028]), calculate a radiation dose delivered to the prostatic urethra based on the tracking and segmentation (“Program 104 provides an improved workflow by implementing an ‘inverse’ 
However, in the same field of endeavor, Lee teaches in response to the radiation dose delivered to the prostatic urethra being below a threshold, releasing the radioactive brachytherapy seed (“since the urethra is surrounded by the prostate, too little dosage to the urethra may be indicative that diseased tissue proximal to the urethra is not receiving adequate dosage. Hence, a positive-valued lower bound for urethra points was specified” column 12, lines 51-55 and “This makes the point that treatment-plan optimization must focus on increasing the lower dose threshold in tumor-containing voxels rather than on the overall shape of the dose-volume distributions. It also emphasizes the need for accurate seed positioning in prostate implants…The disclosed optimization algorithm is capable of escalating the dose in individual 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Binnekamp, Vignon, and Linares with the response to the radiation dose delivered to the prostatic urethra being below a threshold, releasing the radioactive brachytherapy seed and in response to the radiation dose to the prostatic urethra being above the threshold, recalculating the radiation therapy plan as taught by Lee in order to provide computerized methods herein yield plans which use fewer seeds, provide better dose homogeneity within the target volume and lower irradiation to nearby external healthy tissue than plans obtained via manual methods (columns 17-18, lines 65-3 of Lee).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of Linares, as applied to claim 14 above, further in view of Lee.
Regarding claim 18, Binnekamp, in view of Linares, substantially discloses all the limitations of the claimed invention, specifically, Binnekamp discloses wherein the target organ is a prostate gland in the tubular body structure is a prostatic urethra (“In block 208, the prostate 
as each radioactive brachytherapy seed is ready to be deposited (“once some or all of the seeds have been placed, the program 104 can recompute metrics [to adjust] to determine if the desired result has been achieved and if not corrections [adjustments] may be made in real-time” [0028]), calculating a radiation dose (“Program 104 provides an improved workflow by implementing an ‘inverse’ method, allowing the user to define dosimetry targets once, and computing virtual seed locations [inserted seeds] automatically to reduce the amount of user interaction needed…to reduce radiation dose to critical anatomical structures and prevent overdosing. Seed densities may be varied” [0026] and “In block 224, the actual seed locations are fed back into the planning method (104) so that it can adapt the remaining virtual seed locations to best match/reach the physician's dose targets.” [0031]) to delivered to the prostatic urethra from a radioactive seed positioned for insertion into the prostate gland by the needle based on the delineated and tracked course of the prostatic urethra (“Program 104 provides an improved workflow by implementing an ‘inverse’ method, allowing the user to define dosimetry targets 
However, in the same field of endeavor, Lee teaches in response to the radiation dose delivered to the prostatic urethra being below a threshold, releasing the radioactive brachytherapy seed (“since the urethra is surrounded by the prostate, too little dosage to the urethra may be indicative that diseased tissue proximal to the urethra is not receiving adequate dosage. Hence, a positive-valued lower bound for urethra points was specified” column 12, lines 51-55 and “This makes makes the point that treatment-plan optimization must focus on increasing the lower dose threshold in tumor-containing voxels rather than on the overall shape of the dose-volume distributions. It also emphasizes the need for accurate seed positioning in prostate implants…The disclosed optimization algorithm is capable of escalating the dose in individual voxels without affecting the healthy tissue surrounding the prostate and the urethral 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Binnekamp and Linares with the response to the radiation dose delivered to the prostatic urethra being below a threshold, releasing the radioactive brachytherapy seed and in response to the radiation dose to the prostatic urethra being above the threshold, recalculating the radiation therapy plan as taught by Lee in order to provide computerized methods herein yield plans which use fewer seeds, provide better dose homogeneity within the target volume and lower irradiation to nearby external healthy tissue than plans obtained via manual methods (columns 17-18, lines 65-3 of Lee).
Response to Arguments
Response to rejection under 35 U.S.C. § 103
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 16, 3rd paragraph, that Linares teaches against active ultrasound sensors on a flexible catheter in favor of a passive radio-opaque urethral catheter.  As a 
In response to applicant's arguments against the references individually on pages 12-13, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As outlined in the rejection above, Binnekamp discloses a system for localizing a tubular human body structure of a human subject in dosimetry of a target tissue or organ adjoining the tubular human body structure, an ultrasound probe configured to emit ultrasound waves and to sweep the ultrasound waves over a field of view of said target tissue or organ and generate ultrasound data, a catheter having integrated tracking sensors, a controller configured to: receive data and the tracking sensor output signal, determine locations of the tracking sensors based on the sensor output signals from the tracking sensors during said sweeping; Jain discloses ultrasound sensors mounted to a catheter configured to receive the transmitted signals being transmitted from the transmission device as the ultrasound waves are swept over the ultrasound sensors and generate sensor output signals indicative thereof, a controller receives ultrasound output data and ultrasound output signals and determine locations of ultrasound sensors based on ultrasound output signals during said sweeping; Linares discloses the flexible catheter with ultrasound sensors mounted thereto is configured to be inserted into a course of said tubular 
It is noted that the features upon which applicant relies (i.e., “monitor the real-time location”, “the ultrasound system which monitors…does double-duty in that the ultrasound signal is also sensed by the sensors of the Foley or other flexible catheter to monitor…”, “The needle is inserted along the trajectory to the position of the furthest seed. As the needle is withdrawn, the other seeds are each individually deposited in the proper location along the trajectory”, “that radiation from the not yet inserted seeds can be a problem or that the dose that they are delivering should be calculated”, “monitoring a position of the urethra, much less an additional element, particularly a flexible catheter configured for insertion into a prostatic urethra”, “a catheter for assisting tracking the position of the urethra”) in page 11, 14, 16, are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In response to applicant's argument on page 13 that “Because Blaivas is used in a different way to treat different problems in a different manner”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 
Applicant argues on page 13 that Blaivas is a non-analogous art. In response, Examiner notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Blaivas is analogous to the problem at hand, which is to provide a catheter that flexes to be able to able to conform to the shape of the tubular body structure/urethra of a patient, the catheter flexes and conforms to the tubular body structure with movement of the patient, so that at a particular catheter location within the can be establish body during a diagnostic procedure via the ultrasound receiver/sensors embedded along the catheter. Please see [0084-0085] of Blaivas and US Pat. No. 4,697,595, which Blaivas has incorporated by reference in it’s entirety. 
Applicant states on page 16: 
“It appears that Binnekamp does not believe that tracking the urethra is important nor provides any teaching that it should be done. In the alternative, it is submitted that to the extent which Binnekamp may have any interest in the location of the urethra, Binnekamp teaches that the TRUS probe provides all the locational information that is necessary.”

It is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir.  
Applicant also argues on page(s) 13, 16, 17, 18, that there is no teaching, suggestion, or motivation to combine the references. In response, Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Applicant argues on 17:

“The Examiner also cites Lee, but Lee teaches against dependent claim 22. Claim 22 calls for releasing the seed when the dose delivered to the prostatic urethra is below a threshold and recalculating the therapy plan when it is above it. By contrast, column 12, lines 51-55 of Lee referenced by the Examiner indicates just the opposite. These lines of Lee are concerned with the situation in which too low a dose is delivered to the area adjacent the urethra.”

and on page 19: 

“Claim 23 calls for inserting the radioactive seeds in the target tissue, but determining the dose delivered to a different structure, particularly the tubular body structure. Binnekamp, as modified by Linares, Jain, and Blaivas still does not teach determining the radiation dose applied to a tissue or structure other than the target. Page 12, lines 51-55 of Lee is concerned with making sure that the points on the prostate adjacent the urethra receive enough radiation. If the urethra does not receive adequate dosage, then Lee infers that the points on the surrounding prostate also receive too little radiation. Thus, Lee is using radiation dose at the urethra to determine whether or not there is adequate dose in the target tissue, particularly the prostate. Accordingly, it is submitted that claim 23 distinguishes patentably and unobviously over the applied references and Lee.”

However, it is noted that claim 22 dependent on 12, and claim 23 dependent on claim 14, and that additional reference Lee was not relied upon in either the rejection of claim 12 nor claim 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793